*1180Defendant pleaded guilty to two counts of attempted assault in the second degree in satisfaction of two indictments. He also waived his right of appeal. In accordance with the terms of the plea agreement, defendant was sentenced as a second felony offender to concurrent terms of IV2 to 3 years in prison, to run consecutively to the sentence he was then serving, and was ordered to pay restitution. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Spain, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.